Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                    May 06, 2015

The Court of Appeals hereby passes the following order:

A15A0455. THE STATE v. BILLINGSLEY et al.

       The captioned case is an appeal by the State pursuant to OCGA § 5-7-1 (a) (4)
from the trial court’s order granting a motion to suppress filed by co-defendants
Daeshown E. Billingsley, Nicolas J. Rivers, and Michael K. Scott. After being
indicted on three counts of first degree burglary, the co-defendants moved to suppress
evidence found by police as a result of an investigative stop of the automobile they
occupied. The sole issue in the State’s appeal is whether the trial court erred by
granting the motion to suppress on the basis that police lacked reasonable suspicion
necessary under the Fourth Amendment to justify the investigative stop.
       After considering the trial court’s suppression order, including the court’s
findings of fact, we conclude that the court failed to make an express finding of fact
on a disputed material fact necessary for this Court’s consideration of the State’s
appeal. Accordingly, we remand this case for the trial court to make an express
finding of fact as to whether, at the time of the investigative stop, the automobile
occupied by the co-defendants displayed a “drive-out tag,” as testified to by Officer
Brayboy and Detective Mills (by stipulation) at the hearing on the motion. See
Hughes v. State, No. S14G0622, ___ Ga. ___, 2015 WL 1135824 (March 16, 2015).
       The State may re-file its appeal to this Court within 30 days after the trial court
enters an order making the above-referenced finding of fact.


                                         Court of Appeals of the State of Georgia
                                                                              05/06/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.